Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is a single run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22" and "24" have both been used to designate output force hub.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (5152340- “Clark”).
Clark discloses a straddle packer (figs. 1, 4-5), comprising:
Re claim 11:
a first hydraulic pressure converter with a force multiplier 124 (piston for lower packer 144, col. 3:2-10, piston receives fluid pressure and changes it (pressure converter) to linear pressure  -  linear movement of piston acting on packers until (force multiplier) the packer is squeezed and deflected radially outwardly into sealing engagement with the well bore) having a work string connector 56 that supports a first packer element 144 (lower 144) connected to an output force hub end 34 (col. 4:9-13, a plurality of drag springs 34 prevent rotation/output force of testing string) thereof, and a first mandrel tube 100 (col. 6:13, “packer mandrel”) connected to a connector sleeve 158 end thereof; 
actuation of upper and lower packers 10” indicating they are connected one another); and 
a fluid injection sub 30 (certain degree of injection can be occurred through the ports on porting sub 30 since diameter of ports are very smaller than bore of sub and a well) that interconnects free ends of the first and second mandrel tubes (the sub 30 interconnected upper and lower packers 144 that have a respective mandrel 100).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 and 15-20 are allowed.
With respect to independent claims 1 and 15, the reason for the allowance of claims is the inclusion of the limitation of: a small piston that reciprocates on the mandrel and is connected to a distal end of the converter piston, the small 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Notice of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676